Electronically Filed
                                                       Supreme Court
                                                       SCWC-12-0000395
                                                       05-SEP-2013
                                                       12:04 PM



                            SCWC-12-0000395

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                          STATE OF HAWAI#I,
                    Respondent/Plaintiff-Appellee,

                                  vs.

                       BLADESIN-ISAIAH K. BAILEY,
                    Petitioner/Defendant-Appellant.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                (CAAP-12-0000395; CR. NO. 10-1-1061)

        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

           Petitioner/Defendant-Appellant’s Application for Writ

 of Certiorari, filed on July 25, 2013, is hereby rejected.

           DATED:   Honolulu, Hawai#i, September 5, 2013.

 Shawn A. Luiz                     /s/ Mark E. Recktenwald
 for petitioner
                                   /s/ Paula A. Nakayama

                                   /s/ Simeon R. Acoba, Jr.

                                   /s/ Sabrina S. McKenna

                                   /s/ Richard W. Pollack